

EXHIBIT 10.50
 

AboveNet, Inc.
Common Stock Award Agreement
 

This Award Agreement between ______________ (the “Participant”) and AboveNet,
Inc. (the “Company”) is dated December 20, 2010.
 

WHEREAS, the Company has declared a cash dividend (the “Dividend”) of $5.00 per
share of Company common stock (the “Common Stock”) payable on December 27, 2010
to stockholders of record on December 6, 2010 (the “Record Date”);


WHEREAS, the Participant currently holds fully vested options to purchase shares
of Common Stock (the “Vested Options”) granted under the Company’s 2003
Incentive Stock Option and Stock Unit Grant Plan (the “2003 Plan”) or 2008
Equity Incentive Plan (the “2008 Plan”) but was not the holder of the shares of
common stock underlying the Vested Options on the Record Date; and


WHEREAS, because the Participant and the other holders of vested stock options
granted under the 2003 Plan and 2008 Plan cannot participate in the Dividend
with respect to the shares of Common Stock underlying their vested stock
options, the Company’s Board of Directors deems it fair to grant to each such
option holder the number of shares of Common Stock equal to the number, rounded
down to the nearest whole share, determined by dividing (x) the product of (i)
the number of shares of Common Stock underlying such option holder’s Vested
Options, multiplied by (ii) $5.00, by (y) $56.17.


NOW THEREFORE, the Company agrees as follows:


Pursuant to the 2008 Plan and on the terms and subject to the conditions set
forth herein, the Company hereby grants to the Participant _____ shares of
Common Stock (the “Shares”).  The Company’s obligations with respect to the
Shares granted under this Agreement shall be subject to the payment by the
Participant of any applicable federal, state and local withholding tax, which
payment shall be satisfied, to the extent permitted by law, by the Company’s
deduction from the Shares granted hereunder of the number of shares of Common
Stock the Fair Market Value (as defined in the 2008 Plan) of which equals the
amount required to be withheld.  To the extent that the amount required to be
withheld requires the withholding of a fractional share, the number of shares
withheld shall be rounded down to the nearest whole share and any residual
withholding shall be made from the Participants regular payroll  After deducting
for this share withholding amount, the remaining number of whole shares of
Common Stock shall be delivered on December 27, 2010 at the discretion of the
Company to the Participant’s account with the Company’s transfer agent, American
Stock Transfer & Trust Company, LLC (“AST”), in book-entry form through AST’s
Direct Registration System or to the Participant’s brokerage account maintained
through the Company holding his or her options.


ABOVENET, INC.


By:
     
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 